Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RV SKINCARE BRANDS LLC,
Case No. 1:18-cv-8411-VEC-GWG
Plaintiff,

-V-
DIGBY INVESTMENTS LIMITED,
QUICK BOX, LLC, and the Internet

Domain Names GetReviveSkin.com, et al.,

Defendants.

 

 

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO FILE
AMENDED ANSWER AND AFFIRMATIVE DEFENSES

 
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 2 of 10

TABLE OF CONTENTS

PRELIMINARY STATEMENT 1.000... ccc ccscesseccsereesreseseresersssceserrsaeessesesarersressnsereaersassesesrsaresnes
FACTUAL AND PROCEDURAL BACKGROUND |... ceececeetecntecneesaeeneeeaeenaeeaeenaees
A. Application and Registration of the “RE VIVE” Mark .........0...c.cccccccseeeee
B. RVSkincare’s Acquisition of the “RE VIVE” Mark ...0.....0.00.ccccccccsceseeseeeees
C. RV SKincare’s Testimony. ......0.... cece ceeesecceeesecsse cess ceseereseeensesseesseesereeeenees
ARGUMENT 00... cececcesccenecsseceeeneveessseesaeesaesseesaeesecesecsaecsaecaaesnessesaessasenaesseesaeeseseaessaeenaeenee®

1 QUICK BOX SHOULD BE PERMITTED TO AMEND ITS ANSWER

A. Liberal Allowance of Amendment and Timeliness of Motion..........................

B. Plaintiff will not be Prejudiced if Quick Box’s Answer and Affirmative
Defenses are AmeNdeG................c:ccecsessecssecsecesscesseesseesssecseessessersecaecesssesaeesstessaeenaeenenene

C. Amendment is Necessary to Prevent Further Prejudice to Quick Box..............

CONCLUSION 0... ei cceccecesereeeeserssecsseceseressevssescaresnesensereaeesssceseresaeessasesaressrss snes reaerassesesesanesnes
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 3 of 10

TABLE OF AUTHORITIES

Cases

Conley v. Gibson, 355 U.S. 41, 48 (1957) wu. cc eesecssesstssersecssecsssceseeesssessseesseessessensecaaessssesaeesneenes
Foman vy. Davis, 371 U.S. 178, 182 (1962) vo... eee ceeseeseceeneeseceeneeneeeeecesseeeeeesseeseeessarseersntrsserenerseee &
Fustok v. Conticommodity Servs., Inc., 103 F.R.D. 601, 604 (S.D.N.Y. 1984) ve eeeeneeseererene A
In re Bose Corp., 580 F.3d 1240, 1243 (Fed. Cir. 2009)... cc ccesecssecssssesscesseessssesseestrestrsscsseeseee O
Matarazzo v. Friendly Ice Cream Corp., 70 F.R.D. 556 (E.D.N.Y. 1976).....ccccccscceessecesteeeenees
Orient Express Trading Co. v. Federated Dep't. Stores, Inc., 842 F.2d 650, 653 (2d Cir, 1988)..
Patsy’s Italian Restaurant, Inc. v. Banas, 658 F.3d 254, 270-71 (2d Cir, 2011) wee eeeeeereneee O
Rodriguez v. Town of Ramapo, 412 F. Supp. 3d 412 (S.D.N.Y. 2019) vee eeseesteeeseesenseerseeeaeee
Torres v. Cantine Torresella S.r.1., 808 F.2d 46, 48 (Fed Cir, 1986) wo... eeescesceseesseeeseeenteeneneee

Statutes
15 ULS.C. § L119 ec eecccsecssecseesssscessecssesseesscesscesscssecsaecaevensesessaesnaesssvsasesaeenssesssaecaaeenssersetenatens

Rules
Federal Rule of Civil Procedure 15(a).........ccccescesscesseesssessseesseeesessensecascsscesaeesseessseesaeensnssensvcnaeenass
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 4 of 10

PRELIMINARY STATEMENT

Defendant Quick Box LLC (“Quick Box”) submits this memorandum of law in support
of its motion, pursuant to Fed. R. Civ. P. 15(a), for leave to amend its Answer and Affirmative
Defenses to the claims filed by RV Skincare Brands, LLC (“RV Skincare”) alleging
infringement of the “RE VIVE” trademark.

Quick Box has been embroiled in this lawsuit for almost one year and has spent tens of
thousands of dollars and countless hours preparing its defenses only to recently learn that the
registration for the mark it is accused of infringing was fraudulently obtained. Specifically, the
testimony of RV Skincare’s 30(b)(6) witnesses as to the pronunciation and connotation of the
“RE VIVE” mark directly contradicts statements made by the trademark’s original owner to the
United States Patent and Trademark Office during the trademark registration process and leads to
the conclusion that such statements were fraudulently made. Accordingly, Quick Box now
moves to assert cancellation of the mark as a defense.

Quick Box has moved expeditiously to seek leave to amend once it deposed RV
Skincare’s witnesses and discovered the fraud. There is no prejudice to RV Skincare, as it had
knowledge of the fraud throughout the time this lawsuit was pending and it will not lead any
additional discovery by RV Skincare. However, if leave to amend is not granted, Quick Box will
be precluded from asserting its meritorious defense and will continue to suffer damages as a

result of this baseless and frivolous lawsuit.

FACTUAL AND PROCEDURAL BACKGROUND
A. Application and Registration of the “RE VIVE” Mark

On April 21, 2000, Bays Brown Dermatologics, Inc. (“Bays Brown” or “Applicant”)

submitted an application for registration of the “RE VIVE” marks. The United States Patent and

1
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 5 of 10

Trademark Office (“USPTO”) refused registration on the grounds that the Applicant’s mark was
confusingly similar to a previously registered mark “REVIVE.” The USPTO notified Bays
Brown of its decision on October 2, 2000. The USPTO examiner cited the phonetic similarly
between the proffered “RE VIVE” mark and the existing “REVIVE” mark as the grounds for
potential confusion.

On April 2, 2001, Bays Brown filed a Response to Agency Action No. | with the USPTO
(the “Response”, attached as Exhibit A). The Response made several key claims about the “RE
VIVE” mark that were intended to dispel any notion of potential confusion and convince the
USPTO to permit the registration of this mark:

e The “RE VIVE” mark is pronounced “Ray vev”;

e The “Ray vev” pronunciation “has been recognized in the marketplace for over
four years”;

e The term “RE VIVE” “has no meaning” in contrast to the “REVIVE” mark,
which has a recognized dictionary meaning;

e The “RE VIVE” mark “leaves a distinct visual impression”;

e The “RE VIVE” mark “has no English translation”;

e The “RE VIVE” mark “is presented without any claim as to special form”;
e The “RE VIVE” mark is pronounced “Ray vev”;

e The “Ray vev” pronunciation “has been recognized in the marketplace for over
four years”;

e The term “RE VIVE” “has no meaning” in contrast to the “REVIVE” mark,
which has a recognized dictionary meaning;

e The “RE VIVE” mark “leaves a distinct visual impression”;
e The “RE VIVE” mark “has no English translation”;

e There is simply no similarity between the “RE VIVE” mark and the “REVIVE”
mark “phonetically, visually or in connotation”;
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 6 of 10

e The “RE VIVE” mark has “coexisted” with the “REVIVE” mark “for over four
years without any confusion”;

e The “RE VIVE” mark and the “REVIVE” Mark, “when considered in their
entireties leave completely separate commercial impressions in terms of sight,
sound and meaning which is only confirmed by their coexistence without
confusion for over four years.” (emphasis in original)

Based on these representations, which have now been shown to be false, Bays Brown
sought and received, on February 19, 2002, approval and registration of the “RE VIVE” mark.
(See Trademark Assignment Abstract of Title, attached as Exhibit B)

B. RV Skincare’s Acquisition of the “RE VIVE” Mark

On December 12, 2005, Bays Brown assigned the “RE VIVE” mark to Bays Brown
Laboratories, Inc. as part of a merger transaction. On April 30, 2008, the “RE VIVE” mark was
assigned to Gurwich Products LLC. (“Gurwich”). As part of a merger between Gurwich and
Shiseido Americas Corporation (“Shiseido”), on December 31, 2016, the “RE VIVE” mark was
assigned to Shiseido. On March 12, 2018, Shiseido assigned all rights to the “RE VIVE” mark
to RV Skincare Brands, LLC. (See Exhibit B)

C. RV Skincare’s Testimony

On April 10, 2020, Quick Box took the deposition of John Elmer as a 30(b)(6) witness on
behalf of RV Skincare. Subsequently, on May 7, 2020, Quick Box deposed Abigail Whitmer as
RV Skincare’s 30(b)(6) witness as to topics pertaining to marketing, consumer complaints and
damages. The testimony of both these witnesses, given on behalf of RV Skincare, demonstrates
that the statements made by its predecessor, Bays Brown, to the USPTO were false and were
made solely for the purposes of obtaining approval and registration of the “RE VIVE” mark.

Mr. Elmer, RV Skincare’s CFO and COO, testified that he has never heard the mark
pronounced “Ray vev,” by anyone, “not even from the founder himself, Dr. Bays Brown.”

(Elmer Tr. 131:8-19, excerpts attached hereto as Exhibit C), According to Mr. Elmer, and based
3
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 7 of 10

on his communications with Dr. Bays Brown, the pronunciation of the mark has not changed
over time. (Elmer Tr. 91:13-92:9, Exhibit C). Similarly, Ms. Whitmer, RV’s Executive Director
of E-Commerce, Digital and Social Media, testified that she pronounces the “RE VIVE” mark as
“Reh veev” and has always heard it pronounced that way. (Whitmer Tr. 245:6-11, 246:15-22,
excerpts attached hereto as Exhibit D). Ms. Whitmer testified that “everyone in the company,”
including Dr. Brown, pronounces “RE VIVE” the same way she does. (Whitmer Tr. 20:17-22,
attached as Exhibit D).

Obviously these statements contradict those made to the USPTO and support a finding
that the “RE VIVE” mark was obtained fraudulently. Accordingly, Quick Box now seeks to

assert an affirmative defense of cancellation against the claims made by RV Skincare. 1

ARGUMENT

1 QUICK BOX SHOULD BE PERMITTED TO AMEND ITS ANSWER
PURSUANT TO RULE 15

A. Liberal Allowance of Amendment and Timeliness of Motion

Under Federal Rule of Civil Procedure 15(a), “a party may amend its pleading only
with the written consent or the court’s leave,” and “[t]he court should freely give leave when
Justice so requires.” As a general matter, amendments are favored in order “to facilitate a proper
decision on the merits.” See Fustok v. Conticommodity Servs., Inc., 103 F.R.D. 601, 604
(S.D.N.Y. 1984) (quoting Conley v. Gibson, 355 U.S. 41, 48 (1957)). In view of this liberal
amendment policy, leave should be denied only when there is evidence of undue delay or bad
faith on the part of the movant resulting in substantial prejudice to the opposing party. See

Foman y. Davis, 371 U.S. 178, 182 (1962). Here, there is no bad faith or delay. Quick Box first

 

1 A copy of Quick Box’s Amended Answer and Affirmative Defenses with redlined changes is
attached as Exhibit E.
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 8 of 10

learned of the potential fraud at Mr. Elmer’s deposition on April 10, 2020 and confirmed it at Ms,
Whimer’s deposition on May 7, 2020. After discovering this evidence suggesting that the “RE

VIVE” mark is invalid, Quick Box has moved expeditiously to pursue the amendment.2

B. Plaintiff will not be Prejudiced if Quick Box’s Answer and Affirmative
Defenses are Amended

“Discovery often justifies a subsequent amendment to a complaint” and
“amendment should be permitted in the absence of the injection of any new issues requiring
new and extensive preparation detrimental to the speedy resolution of the case and prejudice to
the defendant.” See Matarazzo y. Friendly Ice Cream Corp., 70 F.R.D. 556 (E.D.N.Y. 1976).
Denial of a motion to amend on grounds of prejudice requires a showing of substantial hardship.
See Rodriguez v. Town of Ramapo, 412 F. Supp. 3d 412 (S.D.N.Y. 2019),

Here, there is no conceivable hardship to RV Skincare if the amendment is permitted.
Quick Box is not seeking to add new claims — it is merely seeking to assert a defense to the
claims that RV Skincare had ample opportunity to prepare against it. Further, RV Skincare has
had access to all of the information relevant to the new defense — specifically, it knew of the
representations made to the USPTO, as well as its actual practices regarding pronunciation and
connotation of the mark and will not need any discovery on this issue. RV Skincare cannot

claim prejudice on the basis of information it already possessed.

 

2 Although the Court’s September 27, 2019 Scheduling Order set a deadline of October 28,
2019 for amended pleadings, the new information was only recently discovered during the
depositions of Plaintiff's 30(b)(6) designees. These depositions were originally scheduled in
January 2020 and were delayed for several months due to Plaintiffs dilatory conduct in
discovery. Accordingly, this motion is being made at the earliest possible opportunity.

5
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 9 of 10

C. Amendment is Necessary to Prevent Further Prejudice to Quick Box

On the other hand, Quick Box will continue to be prejudiced if the amendment is not
permitted. Quick Box’s proposed amendment would allow it to assert the defense of
cancellation — which would nullify RV Skincare’s claim of trademark infringement. The District
Court is empowered to order the cancellation of trademark registrations with regard to any party
to an action involving a registered mark. 15 U.S.C. § 1119 (“In any action involving a registered
mark the court may determine the right to registration, order the cancelation of registrations, in
whole or in part, restore canceled registrations, and otherwise rectify the register with respect to
the registrations of any party to the action.”) Even an incontestable trademark can be subject to
cancellation if it was fraudulently obtained. 15 U.S.C. § 1115(b)(1).

“Fraud in procuring a trademark registration . .. occurs when an applicant knowingly
makes false, material representations of fact in connection with his application.” Jn re Bose
Corp., 580 F.3d 1240, 1243 (Fed. Cir. 2009) (quoting Torres v. Cantine Torresella S.r.1., 808
F.2d 46, 48 (Fed Cir. 1986)). To demonstrate that a trademark registration was fraudulently
obtained, the challenging party must show (i) a false representation regarding a material fact; (11)
the person making the representation knew the representation was false; (111) an intention to
induce the listener to act or refrain from acting based on the misrepresentation; (iv) reasonable
reliance on the misrepresentation; and (v) damages resulting from the misrepresentation. Patsy's
Italian Restaurant, Inc. v. Banas, 658 F.3d 254, 270-71 (2d Cir. 2011); see also Orient Express
Trading Co. v. Federated Dep't. Stores, Inc., 842 F.2d 650, 653 (2d Cir. 1988) (specifying that a
plaintiff seeking cancellation of a trademark on the basis of fraudulent procurement must point to
a “knowing misstatement .. . with respect to a material fact”).

It is clear that the registration here is subject to cancellation, as it was obtained through

fraud. The statements made by Bays Brown, RV Skincare’s predecessor in interest were false —

6
Case 1:18-cv-08411-VEC Document 174-1 Filed 05/27/20 Page 10 of 10

as demonstrated by the testimony of Mr. Elmer and Ms. Whitmer. Further, the person making
the representations clearly knew they were false, as per both Mr. Elmer and Ms. Whitmer, the
mark was never pronounced “Ray vev” as claimed in the Response. The statements were made
as part of an effort to obtain registration for the mark, so Bays Brown intended the USPTO
examiner to rely on them. Given that the application was granted, based in part on these
statements, the reliance requirement is satisfied. Finally, Quick Box has suffered damages as
result of RV’s fraudulent registration — notably the costs of defense of this action.

CONCLUSION
Defendant Quick Box has only recently discovered that the mark it is accused of
infringing may not be a valid trademark registration given the fraudulent statements made to the
USPTO during the application process. Quick Box has already been prejudiced by having to
defend this lawsuit and now seeks to assert the affirmative defense of cancellation of the
trademark. If the trademark is cancelled due to fraud on the USPTO, there is simply no basis for
RV Skincare’s claims and Quick Box will be afforded an absolute defense to this action. Under
such circumstances, there is good cause to allow Quick Box to amend its answer and affirmative
defenses and the Court should permit such amendment.
Dated: May 27, 2020 GORDON & REES LLP
/s/ Ronald A. Giller
Ronald A, Giller, Esq.
Jennifer A. Guidea, Esq.

One Battery Park Plaza, 28" Floor
New York, NY 10004

rgiller@grsm.com
jguidea@grsm.com

 

Damon W.D. Wright (admitted pro hac vice)
1101 King Street, Suite 520
Alexandria, VA 22314

dwright@ersm.com

 
